Name: Commission Regulation (EEC) No 2545/88 of 12 August 1988 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 88 Official Journal of the European Communities No L 223/29 COMMISSION REGULATION (EEC) No 2545/88 of 12 August 1988 fixing the amount of aid for peas, field beans and sweet lupins beginning on the third month of the marketing year ; whereas the amount of the monthly increases in the hehold price was fixed by Regulation (EEC) No 2258/88 (8) ; Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors of the latest Commission proposals to the Council on prices and related measures : Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price may be adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) point (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3741 /87 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereds this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 1958/87 (*) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1988/89 marketing year was fixed by Regulation (EEC) No 2255/88 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82 the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the Whereas, under Article 1 of Commission Regulation (EEC) No 2049/82 (9), as last amended by Regulation (EEC) No 1238/87 (10), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (u) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (12), as last amended by Regu ­ lation (EEC) No 1 636/87 (13),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 110, 29 . 4. 1988, p. 16. (3) OJ No L 342, 19 . 12. 1985, p. 1 . 0 OJ No L 352, 15: 12. 1987, p . 26. (8) OJ No L 199, 26. 7. 1988, p . 5 . 0 OJ No L 219, 28 . 7. 1982, p. 36. H OJ No L 117, 5. 5. 1987, p . 9 . (") OJ No L 133, 21 . 5. 1986, p . 21 . ( ,2) OJ No L 164, 24. 6. 1985, p. 1 . ( 13) OJ No L 153, 13 . 6. 1987, p. 1 . 0 OJ No L 219, 28 . 7 . 1982, p. 1 . ( «) OJ No L 184, 3 . 7. 1987, p. 3 . 0 OJ No L 199, 26. 7. 1988 , p. 1 . No L 223/30 Official Journal of the European Communities 13 . 8 . 88 these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Regulation (EEC) No 1935/87 (*) ; whereas in terms of Article 2a of Regula ­ tion (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1959/87 (2) ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 sljall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 0, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of aid for peas, field beans and sweet lupins intended for animal feed shall be confirmed or replaced with effect from 16 August 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system. Article 2 This Regulation shall enter into force on 16 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 185, 4. 7. 1987, p. 21 . 0 OJ No L 184, 3 . 7. 1987, p . 5 . 13 . 8 . 88 Official Journal of the European Communities No L 223/31 ANNEX I Gross aid in ECU per 100 kilograms Products intended for human consumption Current 8 (') 1st period 9 (') 2nd period ioo 3rd period 110 4th period 12 5th period 1 6th period 2 Peas used : 1 I I  in Spain  in Portugal  in another Member State Feild beans used :  in Spain  in Portugal  in another Member State 8,074 8,126 8,520 8,520 8,126 8,520 8,254 8,306 8,700 8,700 8,306 8,700 8,434 ; 8,486 8,880 8,880 8,486 8,880 8,614 8,666 9,060 9,060 8,666 9,060    Products used in animal feed ¢ Current 8 0 1st period 9 0 2nd period ioo 3rd period 110 4th period 12 5th period 1 6th period 2 ' A. Peas and field beans used :  in Spain  in Portugal  in another Member State 9,357 9,198 9,496 9,407 9,246 9,548 9,414 9,251 9,558 9,594 9,431 9,738   B. Sweet lupins harvested in Spain and used :  in Spain  in Portugal  in another Member State 10,189 9,978 10,375 10,017 9,803 10,205 9,786 9,569 9,977 9,786 9,569 9,977    C. Sweet lupins harvested in another Member State and used :  in Spain  in Portugal  in another Member State 11,449 11,238 11,635 11,277 11,063 11,465 11,046 10,829 11,237 11,046 10,829 11,237    ANNEX II Final aid in national currency per 100 kilograms Products intended for human consumption Current 8 0 1st period 9 (') 2nd period io o 3rd period 110 4th period 12 5th period 1 6th period 2 Products harvest in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 409,52 74,59 20,12 678,52 1 313,89 63,65 7,065 13 138 22,55 1 264,81 4,827 418,17 76,17 20,54 705,63 1 341,65 65,00 7,215 13 429 23,03 1 295,84 4,946 426,82 77,74 20,97 732,75 1 369,41 66,34 7,364 13 719 23,51 1 326,86 5,064 435,48 79,32 21,39 759,86 1 397,17 67,69 7,514 14010 23,98 1 357,88 5,183    Amounts to be deducted in the case of :  peas used in Spain (Pta) 68,78  peas and field beans used in Portugal (Esc) 67,66 No L 223/32 Official Journal of the European Communities 13 . 8 . 88 ANNEX III Partial aids in the national currency per 100 kilograms Peas and field beans intended for animal feed \ Current8 ( «) 1st period9 (') 2nd periodio (') 3rd period11 C) 4th period12 5th period1 6th period2 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr) 456,43 83,14 22,42 853,65 458,93 83,59 22,54 857,80 459,41 83,68 22,57 854,41 468,06 85,26 22,99 881,52     Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 1 464,41 70,95 7,877 14 743 25,14 1 442,48 5,507 1 472,43 71,34 7,920 14 823 25,27 1 450,20 5,536 1 473,97 ' 71,41 7,929 14 834 25,30 1 450,28 5,536 1 501,73 72,76 8,078 15 125 25,78 1 481,30 5,655    Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 21,44 51,17 21,74 51,86 22,21 52,72 22,21 5^,72 19,59 46,54 19,59 46,54 19,59 46,54 ANNEX IV Corrective amount in national currency to be added to the amounts in Annex III, per 100 kilograms Use of the products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 76,96 14,02 3,78 0,00 0,00 0,00 0,13 0,02 0,01 0,52 0,09 0,03 8,62 1,57 0,42 0,00 0,00 0,00 25,53 4,65 1,25 25,70 4,68 1,26  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl) 0,00 0,00 0,t)0 0,000 0,00 0,00 0,00 0,000 0,00 0,00 0,00 0,000 287,31 246,92 11,97 1,333 0,00 0,00 0,00 0,000 0,49 0,42 0,02 0,002 1,93 1,66 0,08 0,009 32,18 27,65 1,34 0,149 0,00 0,00 0,00 0,000 95,30 81,90 3,97 0,442 95,94 82,45 4,00 0,445  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0 0,00 0,00 0,000 0 0,00 0,00 0,000 0 0,00 0,00 0,000 2 633 4,24 291,47 1,114 0 0,00 0,00 0,000 4 0,01 0,49 0,002 18 0,03 1,96 0,007 295 0,47 32,64 0,125 0 0,00 0,00 0,000 873 1,41 96,68 0,370 879 1,42 97,33 0,372 13. 8 . 88 Official Journal of the European Communities No L 223/33 ANNEX V Partial aid in national currency per 100 kilograms Sweet lupins intended for use in animal feed Current 8 0 1st period 9 (') 2nd period io o 3rd period 110 4th period 12 5th period 1 6th period 2 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF) 559,25 101,86 27,47 1 147,32 1 794,27 86,94 551,07 100,38 27,07 1 116,82 1 768,05 85,67 540,12 98,38 26,53 1 075,90 1 732,89 83,96 540,12 98,38 26,53 1 075,90 1 732,89 83,96     Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the 9,655 18 168 30,80 . 1 801,52 6,878 9,513 17 888 30,35 1 770,57 6,760 9,324 17 513 29,74 1 729,07 6,601 9,324 17 513 29,74 1 729,07 6,601 I   case of use in :  Spain (Pta)  Portugal (Esc) 28,68 68,17 28,99 69,03 29,45 70,06 29,45 70,06  ANNEX VI Corrective amount in the national currency to be added to amounts in Annex V, per 100 kilograms (') Use of products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 55,97 10,19 2,75 208,96 0,00 0,00 0,00 0,00 0,10 0,02 0,00 0,35 0,38 0,07 0,02 1,41 6,27 1,14 0,31 23,40 0,00 0,00 0,00 0,00 18,57 3,38 0,91 69,31 18,69 3,40 0,92 69,78  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,000 0 0,00 0,00 0,000 179,58 8,71 0,969 1 915 3,08 211,98 0,810 0,00 0,00 0,000 0 0,00 0,00 0,000 0,30 0,01 0,002 3 0,01 0,36 0,001 1,21 0,06 0,007 13 0,02 1,43 0,005 20,11 0,98 0,109 214 0,35 23,74 0,091 0,00 0,00 0,000 0 0,00 0,00 0,000 59,57 2,89 0,321 635 1,02 70,31 0,269 59,96 2,91 0,324 639 1,03 70,78 0,271 ANNEX VII Exchange rate of the ECU to be used BLEU DK DE EL ESP FR IRL IT NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 164,324 135,702 6,90403 0,76841 1 1 516,86 2,31943 166,828 0,640681 0 Subject to the reduction resulting from the maximum guaranteed quantities.